210 So. 2d 244 (1968)
Frank FORBES, Appellant,
v.
ALLSTATE INSURANCE COMPANY, Etc., Appellee.
No. 67-914.
District Court of Appeal of Florida. Third District.
May 14, 1968.
Truett & Watkins, Harold Heller, Miami, and Michael J. Silverstein, Miami Beach, for appellant.
Weinstein, Weissenborn & Burr, Miami, for appellee.
Before PEARSON, BARKDULL and HENDRY, JJ.
HENDRY, Judge.
This is an appeal by the plaintiff below from an adverse declaratory decree. The lower court held that the insured, who was plaintiff, was excluded from uninsured motorist protection by a provision in the policy negating coverage while the insured occupied a public conveyance. It is undisputed that plaintiff was injured while riding in a taxicab.
We are here presented with another of those provisions contained in automobile insurance policies, under the heading of "uninsured motorist coverage" or "family protection plan", which are more restrictive than is permissible under the terms of § 627.0851, Fla. Stat., F.S.A. Our decision to reverse the order here appealed is based upon the recent cases of Butts v. State Farm Mutual Automobile Ins. Co., Fla. App. 1968, 207 So. 2d 73, and Travelers Indemnity Company v. Powell, Fla.App. 1968, 206 So. 2d 244, neither of which had been released at the time the chancellor was required to rule.
Reversed.